


FURTHER AMENDMENT




to POLICY PURCHASE AGREEMENT entered March 15. 2012 (As amended April 27, 2012)




In reference to the Policy Purchase Agreement by and between Universal
Settlements International Inc. (“USI”) and Crown Alliance Capital Limited
(“CACL”) (together, the “parties”) as noted above, section 18 of said agreement
headed “Termination Date” is hereby further amended to extend termination date
to October 31, 2013.




In addition, the parties have agreed that with the material delay in placing the
Funding Cost into escrow as set out in section 1 of above noted agreement, and
the material extensions to the Termination date, the parties agreed that in the
event of any early maturities, section 1(c) of the above agreement headed Early
Maturities, is amended to provide that the purchase price of any policy where
there is an early maturity shall be paid to USI out of the maturity proceeds
first, with the balance of the maturity proceeds after payment of the policy
purchase price to USI to be shared equally between the parties.




USI:

By: /s/ J. Panos

 

J. Panos, President

 

Universal Settlements International Inc.

 

5500 North Service Road, Suite 703

 

Burlington

 

Ontario, L7L 6W6

 

 

Purchaser

BY: /s/ L. Fusco

 

L. Fusco, President

 

Crown Alliance Capital Limited

 

2895 Drew Road, Suite 217

 

Mississauga

 

Ontario L4T DA4












